

LEASE AGREEMENT


THIS LEASE AGREEMENT (the “Lease Agreement”), made this day 28th day of
December, 2006 (“Effective Date”), by and between PHILLIP A. WILAND and LINDA S.
WILAND, both individuals who reside in the State of Colorado (collectively, the
“Landlord”) and SIMCLAR INTERCONNECT TECHNOLOGIES, INC., a Delaware corporation
(“Simclar”).


WITNESSETH


WHEREAS, Landlord is the owner of Lots 1 and 4 of Wiland Park Subdivision (the
“Wiland Park Subdivision” and each lot individually referred to as “Lot 1” and
“Lot 4”), a subdivision in Ozark, Christian County, Missouri, the final plat of
which is recorded in Book H, at Page 524 in the Office of the Recorder,
Christian County, Missouri, a copy of which is attached hereto as Exhibit A and
incorporated herein by this reference;


WHEREAS, located on Lot 1 is a building containing approximately 171,238 square
feet (the “Building”), together with certain improvements, including, but not
limited to, an entrance and drive off of Highway 14, a loading and unloading
dock and various areas of parking;


WHEREAS, Lot 4 contains no buildings but is paved for use as a parking area;


WHEREAS, prior to the execution of this Lease Agreement, the Building was under
lease to Astral Direct, LLC, a Delaware limited liability company (“Astral”);


WHEREAS, Astral has agreed to terminate its lease of the Building in order to
enter into a new lease for a portion of the Building and to allow Simclar to
lease the remaining portion of the Building;


WHEREAS, Landlord desires to lease to Simclar and Simclar desires to lease from
Landlord (1) approximately 52,826 square feet of space in the Building (30.85%
of the total square footage of the Building) as set forth and described in
Exhibit B, which is attached hereto and incorporated herein by this reference,
(2) with the exception of any areas specifically reserved for use by Astral,
including, but not limited to the portion of the Building leased to Astral and
the parking areas reserved to them as set forth in Exhibit E, attached hereto
(the “Astral Lease”), the interior and exterior common and public areas and
facilities on Lot 1 (as further defined in Section 1 below) and (3) all of Lot 4
(the “Simclar Premises”);


WHEREAS, Simclar acknowledges that the remaining portion of the Building (that
portion not being leased by Simclar as provided for herein) and certain parking
areas are being leased to Astral pursuant to the Astral Lease executed
simultaneously with this Lease Agreement; and


WHEREAS, the parties agree that this Lease Agreement is contingent upon and is
to be executed simultaneously with the Astral Lease; and



--------------------------------------------------------------------------------


 
WHEREAS, Landlord desires to grant Simclar an option to purchase and a right of
first refusal with respect to Lots 1, 2, 3 and 4 of Wiland Park Subdivision upon
the terms and conditions granted herein;


NOW THEREFORE, in consideration of the mutual covenants and agreements between
the parties hereto and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by both parties, Landlord and
Simclar agree as follows:


1.Premises. Landlord hereby leases to Simclar and Simclar agrees to lease from
Landlord, upon and subject to the terms and provisions of this Lease Agreement,
the Simclar Premises, subject to the following:


(a) The drive, as currently constructed, which provides access to the Building
from and to State Highway 14 shall only be used for the purpose of ingress and
egress and is not to be used for parking;


(b) The loading dock area and the truck turnaround area on the east side of the
Building on Lot 1 are reserved for use by Astral, except that Simclar will
generally have the right of passage through this area for ingress and egress to
the other Lots and to the other entrances to the building and other parking
areas;


(c) Ten (10) of the parking spaces located on the north side of the Building on
Lot 1 shall be reserved and designated for parking by Simclar. More
specifically, five (5) of the parking spaces which face the Building and five
(5) of the parking spaces which face State Highway 14 shall be reserved and
designated for parking by Simclar. All remaining parking spaces on the north
side of the Building on Lot 1 shall be reserved for use by Astral. Simclar and
Astral shall mutually agree as to the exact location of the ten (10) parking
spaces subject to the above.


(d) All the parking on the south side of the Building on Lot 1 will be shared
equally by Simclar and Astral on a daily first-come, first-served basis.


(e) The lease of Lot 4 is strictly for use as parking and no improvements may be
constructed thereon;


Simclar acknowledges that Lot 2 and Lot 3, which are also owned by Landlord and
are a part of Wiland Park Subdivision, are not a part of the Simclar Premises or
this Lease Agreement (except as they relate to the Option, as defined in Section
30 below) and Simclar has no right to use any portion of said Lots.


2. Term. Simclar takes and accepts this Lease Agreement commencing on the
Effective Date and expiring on December 31, 2011, unless sooner terminated or
extended as provided in this Lease Agreement or otherwise agreed to in writing
by the parties (“Lease Term”). Assuming Simclar is not otherwise in default
under the Lease Agreement, Simclar may, at its sole option, renew the Lease
Agreement for a five year term beginning January 1, 2012 and expiring December
31, 2016, by giving notice to Landlord on or before June 30, 2011. In the event
of renewal, rent shall be increased based upon the change in the Consumer Price
Index (“CPI”) during the period October 1, 2006 through September 30, 2011.
 
For purposes hereof, the term “CPI” shall mean the Consumer Price Index-All
Urban Consumers, U.S. All Items (1982-84= 100) as published by the United States
Department of Labor, Bureau of Labor Statistics. In the event that the United
States Department of Labor, Bureau of Labor Statistics discontinues the
publication of the present CPI, the index to be used hereunder shall be such
index as may be published by any other United States government bureau or
department to replace the present CPI. The percentage increase in CPI shall be
determined by (a) taking the September CPI reported for the calendar year prior
to the calendar year for which the increase is effective and subtracting the
September CPI reported one year earlier (the “Prior Period CPI”) and (b)
dividing the result by the Prior Period CPI.


2

--------------------------------------------------------------------------------


 
3. Rent. Simclar covenants and agrees to pay Landlord without demand or offset
(unless specifically provided herein), at Landlord's office located at 8000
North 41st Street, Longmont, Colorado 80503 or at such place as Landlord may
from time to time designate in writing, minimum rent (“Rent”) as follows:


(a) From the Effective Date through January 31, 2007, including any partial
months, rent shall be fully abated, with no payment of rent by Simclar; and


(b) From February 1, 2007, through December 31, 2011, including any partial
months, at the rate of One Hundred Eighteen Thousand Eight Hundred Fifty Eight
and 50/100 Dollars ($118,858.50) per annum, payable in equal monthly
installments of Nine Thousand Nine Hundred Four and 88/100 Dollars ($9,904.88);
and


(c) From January 1, 2012, through December 31, 2016, at the rates specified in
Section 2 hereof, if Simclar chooses to exercise its renewal option as outlined
in that Section.


(d) Simclar shall reimburse Landlord for Landlord's actual Real Property Taxes
(as defined in Section 9(b)) and its reasonable cost of real estate insurance.
Such reimbursement shall be shared on a pro-rata square footage basis with other
tenants in the Building as set forth in Exhibit B hereto. It is estimated that
the combined expense for Real Property Taxes and insurance for the current year
will be $0.26 per square foot. Such reimbursement shall be paid monthly in the
amount of $1,144.56, to be paid along with the Rent and adjusted annually if
Real Property Taxes and insurance costs differ materially from the estimate.
After comparing the estimated payments made by Simclar with the actual tax and
insurance expenses, any overpayment or shortfall by Simclar shall be refunded to
Simclar or paid to Landlord, as the case may be. Landlord will provide Simclar
with a copy of the tax bill and invoice for the insurance premium within five
(5) business days after receipt of written demand therefor.


4. Maintenance.


(a) Simclar. Simclar agrees at its sole cost and expense to (i) keep the Simclar
Premises in good order, condition and repair, normal wear and tear excepted;
(ii) maintain and repair that portion of the roof over the Simclar Premises
unless covered by Landlord's insurance or warranty thereon, in which case
Landlord shall have sole responsibility therefor; (iii) maintain the grounds
area on Lot 4, which shall be limited to litter and trash clean up and snow and
ice removal; and (iv) maintain the grounds area on Lot 1 together with Astral,
which maintenance shall be limited to mowing, litter and trash clean up, and
snow and ice removal, the cost of which Simclar agrees to share with Astral in a
prorated amount equal to its percentage portion of the Building (30.85%). With
respect to snow removal, mowing and similar maintenance for Lot 1, Simclar and
Astral have discussed the possibility and are entitled to reach a separately
negotiated agreement concerning the payment of such maintenance items as between
them which deviates from the strict percentage prorata allocation provided
above. For purposes of clarity, the parties agree that Simclar shall have no
responsibility for maintaining or repairing any portion of the roof that is not
directly over the Simclar Premises. Additionally, the parties agree that Simclar
shall be responsible for the installation and maintenance of any existing or
required sprinkler system or other fire protection system. With respect to the
maintenance of grounds area on Lot 4, it is agreed that the area to the south of
the paved parking on Lot 4 quickly transitions from pavement to grass to heavily
wooded area. The parties agree that neither the Landlord nor Simclar is
obligated to mow or otherwise maintain that area to the south of Lot 4. Simclar
shall be responsible for coordinating the procurement and payment of any shared
grounds maintenance with Astral. Notwithstanding the foregoing, any damage that
is the result of an act or omission or the negligence of Landlord or Landlord's
employee, customer, supplier, or guest, the cost and repair of which shall be
the responsibility of Landlord.


3

--------------------------------------------------------------------------------


 
(b) Landlord. Landlord agrees at its sole cost and expense to (i) keep the
structure, exterior walls and foundation of the Building in good order,
condition and repair and repair the roof over the Simclar Premises if and to the
extent damage to the roof is covered by insurance or manufacturer's warranty,
(ii) maintain and repair the portion of the Building not being leased by
Simclar, and (iii) maintain and repair the parking areas on Lot 1 and Lot 4,
including paving, sealing, and striping the parking areas; provided, however,
any such maintenance of the parking areas shall be done solely at Landlord's
sole discretion on an as needed basis and Simclar acknowledges that Landlord has
no present plans to do any such maintenance. Landlord shall not be responsible
for any maintenance, repair or replacement of any of the Simclar Premises other
than as is specifically set forth herein. Notwithstanding the foregoing, any
damage to the exterior walls, foundation, or roof that is the result of an act
or omission or the negligence of Simclar or Simclar's employee, customer,
supplier, or guest, the cost and repair of which shall be the responsibility of
Simclar.


(c) Simclar will make repairs promptly upon becoming aware of a condition
needing repair. If it is a condition for which Landlord is responsible and
Landlord fails to complete any repairs within twenty (20) days of receiving
Simclar's notice of a defective condition (or if Landlord fails to commence
repair and diligently pursue the same to completion if the defective condition
is of the type can not be remedied within 20 days), then Simclar may make the
necessary repairs and deduct the actual costs for the repairs, provided they are
commercially reasonable, from the Rent payments next coming due until Simclar
has been completely reimbursed.


5. Use of Simclar Premises; Compliance with Law. Simclar shall use the Simclar
Premises only for lawful purposes. Landlord shall maintain (1) the portions of
the Simclar Premises that Landlord is obligated to maintain, repair or replace
pursuant to this Lease Agreement, (2) the portion of the Building not being
leased by Simclar and (3) the parking areas on Lot 1 and Lot 4 (hereinafter
“Landlord Items”) at all times so as to comply with and conform to the laws,
ordinances, orders and regulations of applicable governmental authorities,
including those relating to public health, sanitation and safety (hereinafter
“Governmental Requirements”), and that Landlord will promptly make any changes
or alterations necessary in order that the Landlord Items conform to all
Governmental Requirements then in force and effect. Simclar shall maintain the
portions of the Simclar Premises that Simclar is obligated to maintain, repair,
or replace pursuant to this Lease Agreement (hereinafter “Tenant Items”) at all
times so as to comply with and conform to Governmental Requirements, and Simclar
shall promptly make any changes or alterations necessary in order that the
Tenant Items conform to all Governmental Requirements then in force and effect.
Additionally, Simclar shall be responsible for any compliance with Governmental
Requirements that is necessitated by (a) alterations, changes or additions made
by Simclar; or (b) Simclar's particular use of the Simclar Premises.


4

--------------------------------------------------------------------------------


 
6. Destruction or Damage to Simclar Premises. If the Simclar Premises are
destroyed or damaged to an extent that Simclar's ability to carry on its normal
business function is effectively denied by casualty, this Lease Agreement shall,
at the option of Simclar, terminate as of the date specified by Simclar in a
written notice to Landlord. If, as allowed above, Simclar does not elect to
terminate this Lease Agreement or the damage does not rise to the level that
Simclar's ability to carry on its normal business function is effectively
denied, Landlord shall promptly restore the Simclar Premises to an architectural
unit as nearly like its condition prior to such casualty, and the Rent shall be
abated on an equitable basis, based upon the extent to which the Simclar
Premises are untenable or unusable, until the date of completion of restorations
by Landlord.


7. Simclar's Property. All movable partitions, other fixtures, business and
trade fixtures, machinery and equipment, communications equipment and office
equipment, including, without limitation, all furniture, furnishings and other
articles of movable personal property owned by Simclar and located on the
Simclar Premises shall be and shall remain the property of Simclar and may be
removed by Simclar at any time during the Lease Term or any extension or renewal
thereof. All alterations of a construction nature, including walls, ceilings,
electrical fixtures, and other such items shall become a part of the Building
and belong to the Landlord upon expiration of the Lease Agreement. For purposes
of clarity, all improvements such as free-standing cabinets and specialty
equipment that can be removed without damaging walls, floors or any other part
of the Building shall belong to Simclar, and Simclar may, at Simclar's option,
remove any such non-permanently affixed alterations constituting trade fixtures,
fixtures, furniture, equipment, and other personal property at the expiration or
termination of the Lease Term or renewal term. Any personal property of Simclar
which shall remain on the Simclar Premises after Simclar gives up possession of
the Simclar Premises may, at the option of the Landlord, be deemed to have been
abandoned and may be retained by Landlord as its property or may be disposed of
without accountability, in such manner as the Landlord may see fit. The terms of
this Paragraph 7 shall survive the expiration or earlier termination of the
Lease Agreement.


5

--------------------------------------------------------------------------------


 
8. Condemnation.


(a) If during the Lease Term the whole of the Simclar Premises shall be lawfully
condemned or taken (hereinafter both are referred to as a “Taking” or being
“Taken”) in any manner for any public or quasi-public use or purpose, this Lease
Agreement and the term and estate hereby granted shall forthwith cease and
terminate as of the date of vesting of title pursuant to the Taking.


(b) If a part of the Simclar Premises shall be Taken during the Lease Term, then
the part so Taken shall no longer constitute part of the Simclar Premises, but
this Lease Agreement shall continue in force and effect as to the part not so
Taken. If any partial Taking materially impairs Simclar's ability to conduct its
business from the Simclar Premises, Simclar (in its sole discretion) may deem
the partial taking a Taking of the entire Simclar Premises and terminate this
Lease Agreement. If a partial Taking does not result in the termination of this
Lease Agreement, Landlord shall promptly restore that portion of the Simclar
Premises that remains to an architectural unit as nearly like its condition
prior to such Taking and the Rent shall be reduced on an equitable basis, based
upon the extent of the partial Taking (effective the first day after the
Taking).


(c) Landlord shall be entitled to receive the entire award in any proceeding
with respect to any Taking (other than for a temporary use and occupancy)
provided for in this Paragraph 10 which occurs during the Lease Term without
deduction therefrom for any estate vested in Simclar by this Lease Agreement,
and Simclar shall receive no part of and shall and does hereby assign to
Landlord any such award, except as hereinafter expressly provided. Simclar shall
have the right to make a separate claim with the condemning authority for (i)
any moving expenses incurred by Simclar as a result of such condemnation; (ii)
any costs incurred and paid by Simclar in connection with any alteration or
improvement made by Simclar to the Simclar Premises; (iii) the value of any of
Simclar's property so Taken; and (iv) any other separate claim which Simclar may
be lawfully permitted to make.


(d) If all or any part of the Simclar Premises shall be temporarily Taken during
the Lease Term, then, at the option of Simclar, this Lease Agreement shall
remain in full force and effect, except that the Rent shall be reduced on an
equitable basis, based upon the extent and duration of the temporary Taking.
Simclar shall continue to be responsible for all of its obligations hereunder
insofar as such obligations are not affected by such Taking. Upon the expiration
of any temporary Taking, Landlord shall have no obligation to restore the
Simclar Premises to their former condition.


9. Utilities and Taxes.


(a) Utilities. The parties hereto acknowledge that utilities for the Building
have not been separately metered for the individual tenants. The parties further
acknowledge that the cost to meter the utilities separately is high. Therefore,
the parties agree that electric, gas, and water utilities will be paid in full
to the utility provider by Simclar and that Simclar will invoice Astral for
Astral's portion of such utilities, defined as follows:
 
6

--------------------------------------------------------------------------------


 
i. Simclar hereby agrees to enter into a Shared Utilities Agreement with Astral
in a form substantively identical to Exhibit C hereto.


ii. Simclar shall contract for and pay for any utilities it requires other than
electric, gas, and water, including but not limited to telephone, data lines,
communications lines, cable and other such services.


iii. Subject to Simclar's right of reimbursement, Simclar is responsible for
paying utilities that Simclar or Astral consume until the end of the Lease Term
and such liability shall survive the expiration or termination of the Lease
Agreement. For purposes of clarity, the parties agree that, in the event Astral
fails to pay for its share of the utilities as is required in the Shared
Utilities Agreement, Simclar shall be responsible for all utilities incurred on
Lot 1 and Simclar shall have the right to seek legal redress from Astral as set
forth in the Shared Utilities Agreement. Landlord shall never be responsible for
any utilities on Lot 1; provided, however, should Astral vacate the portion of
the Building being leased by Astral, Landlord will take reasonable steps to
reduce the utility consumption in that portion of the Building as much as
reasonably possible by, for example, setting the thermostat at a seasonally
appropriate setting, turning off the lights, and making sure there are no
running water faucets.


iv. In the event that the Astral Lease expires or is terminated and Landlord
desires to lease the premises to another tenant, Landlord shall give Simclar
written notice of the name and any information reasonably necessary for Simclar
to determine the financial responsibility of the proposed tenant (the “Proposed
Tenant Notice”). Simclar in its sole discretion shall make a determination in
writing no later than 15 days after receipt of the Proposed Tenant Notice as to
whether Simclar will enter into a shared utilities agreement with the proposed
tenant or require Landlord to cause the utilities to be separately metered
(which right Landlord agrees Simclar shall have)


(b) Taxes. Landlord shall be responsible for paying all Real Property Taxes, in
a timely fashion as the same become due and payable for Lot 1 and Lot 4. The
term 'Real Property Taxes' shall include, without limitation, all real estate
taxes assessed by any federal, state, county, municipal or quasi-governmental
authority, ad valorem real estate taxes, special assessments, value added taxes,
documentary taxes, stamp taxes and any other taxes based on or relating to the
real property or improvements thereof. Simclar is responsible for and shall
reimburse Landlord 30.85% of the Real Property Taxes for Lot 1 (said 30.85%
representing the percentage of the total square footage of the Building leased
by Simclar) and 100% of the Real Property Taxes for Lot 4.


10. Insurance; Release; and Indemnity.


(a) Landlord Insurance. Landlord agrees to purchase (at its sole cost and
expense) and keep in force (i) insurance on the Building against damage by fire
and other perils under ISO Special form in an amount equal to the full
replacement cost thereof with such reasonable deductions as would be carried by
a prudent owner of a reasonably similar building, having regard to size, age and
location; (ii) Comprehensive General Liability Insurance at the minimum limit of
not less than $1,000,000.00 per occurrence for bodily injury and property damage
(iii) such other insurance as Landlord reasonably considers advisable in such
reasonable amounts and with such reasonable deductions as would be carried by a
prudent owner of a reasonably similar building, having regard to size, age and
location. Simclar shall reimburse Landlord for its share of such insurance as
set forth in Section 3 (d) hereof.


7

--------------------------------------------------------------------------------


 
(b) Simclar Insurance. Simclar agrees to purchase (at its sole cost and expense)
and keep in force Comprehensive General Liability Insurance on Lots 1 and 4 and
the Building, at the minimum limit of not less than $1,000,000.00 per occurrence
for bodily injury and property damage arising out of the activities and
operations of Simclar and any other person on the Simclar Premises or performing
work on behalf of Simclar and shall name Landlord as an additional insured. Such
Comprehensive General Liability Insurance may be carried by Simclar through an
Umbrella Liability policy. Upon request by Landlord, Simclar shall furnish
Landlord a certificate indicating that the insurance policy is in full force and
effect, that Landlord has been named as an additional insured, and that the
policy may not be cancelled unless ten (10) days prior written notice of the
proposed cancellation has been given to Landlord. Simclar agrees to purchase (at
its sole cost and expense) and keep in force property insurance including fire
and other perils under ISO Special form, including, but not limited to sprinkler
leakage, in an amount equal to the full replacement cost of all property owned
by Simclar, or for which Simclar is responsible, including all of the Simclar
improvements constructed by or on behalf of Simclar. Simclar agrees to maintain
workers' compensation insurance on its employees on the Simclar Premises with at
least the statutorily mandated limits of coverage. Nothing contained in this
Section 12 shall be construed as a requirement for Landlord to insure Simclar's
personal property or equipment.


(c) Release. Notwithstanding anything to the contrary contained herein, Landlord
and Simclar each herewith and hereby releases and relieves the other and waives
its entire right of action against the other for any loss or damage to the
Building or Simclar Premises or Lots 1 or 4, which loss or damage is insured the
coverage actually maintained by the damaged party as required by this Section
10. The casualty insurance obtained by Landlord and Simclar, respectively, shall
include a full waiver of subrogation by the respective insurers of Landlord and
Simclar.


(d) Indemnity. Landlord agrees to indemnify and hold Simclar and its agents and
employees, harmless from and against all costs, claims, suits, causes of action,
damages, and liability (including reasonable attorney's fees) in connection with
any loss of life, personal injury, or damage to property in or about Lot 1 or
Lot 4 or arising out of the use of Lot 1 or Lot 4 or arising out of the use of
the Simclar Premises by Landlord, its agents, employees, invitees, or
contractors, or occasioned in whole or in part by Landlord, its agents,
employees, invitees, or contractors unless such loss, injury or damage was
caused by the negligence or willful misconduct of Simclar, its agents,
employees, invitees, or contractors. Simclar agrees to indemnify and hold
Landlord and its agents and employees, harmless from and against all costs,
claims, suits, causes of action, damages, and liability (including reasonable
attorney's fees) in connection with any loss of life, personal injury, or damage
to property in or about the Simclar Premises or arising out of the use or
occupancy of the Simclar Premises by Simclar, its agents, employees, invitees or
contractors, or occasioned in whole or in part by Simclar, its agents,
employees, invitees or contractors, unless such loss, injury or damage was
caused by the negligence or willful misconduct of Landlord, its agents,
employees, invitees, or contractors. The covenants, obligations and liabilities
under this Section 10(d) shall survive the expiration or earlier termination of
this Lease Agreement.


8

--------------------------------------------------------------------------------


 
11. Default. Rights and Remedies.


A. The following shall constitute events of default:


(1) Nonpayment. Simclar's failure to pay Rent or any other amount due under this
Lease Agreement and such failure continues for ten (10) days after written
notice from Landlord that such rental or amount was not paid when due.


(2) Failure to Perform. Simclar's failure to perform any material obligation
under this Lease Agreement (other than the payment of Rent or any other amounts
due under this Lease Agreement and including, but not limited to the Shared
Utilities Agreement) within thirty (30) days after notice of nonperformance;
provided, however, that if the breach is of such a nature that it cannot be
cured within thirty (30) days, Simclar shall be deemed to have cured if cure is
commenced promptly and diligently pursued to completion; and provided further,
that in the event of a breach involving an imminent threat to health or safety,
Landlord may in its notice of breach reduce the period for cure to such shorter
period as may be reasonable under the circumstances.


(3) Assignment or Sublease Without Consent. If there shall be an assignment or
sublease by Simclar, whether voluntarily or involuntarily, other than in
accordance with Section 13;


(4) Execution and Attachment Against Simclar. If Simclar's interest under this
Lease Agreement or in the Simclar Premises shall be taken upon execution or by
other process of law directed against Simclar, or shall be subject to any
attachment at the instance of any creditor or claimant against Simclar and said
attachment shall not be discharged or disposed of within thirty (30) days after
the levy thereof; and


(5) Bankruptcy or Related Proceedings. If Simclar shall file a petition in
bankruptcy or insolvency .or for reorganization or arrangement under the
bankruptcy laws of the United States or under any similar act of any state, or
shall voluntarily take advantage of any such law or act by answer or otherwise,
or shall be dissolved or shall make an assignment for the benefit of creditors;
if involuntary proceedings under any such bankruptcy or insolvency law or for
the dissolution of Simclar shall be instituted against Simclar and is not
dismissed within sixty (60) days; or if a receiver or trustee shall be appointed
for the Simclar Premises or for all or substantially all of the property of
Simclar, and such proceedings shall not be dismissed or such receivership or
trustee vacated within sixty (60) days after such institution or appointment.


9

--------------------------------------------------------------------------------


 
B. Upon any event of default by Simclar, Landlord shall have the right, at
Landlord's election, then or any time thereafter, to exercise any one or more of
the following remedies, provided exercise of any of these remedies shall not
prevent the concurrent or subsequent exercise of any other remedy provided for
in this Lease Agreement or otherwise available to Landlord at law or in equity:


(1) Cure by Landlord. Landlord may, at Landlord's option, but without obligation
to do so, and without releasing Simclar from any obligations under this Lease
Agreement, make any payment or take any action as Landlord may deem necessary or
desirable to cure any such Simclar default in such manner and to such extent as
Landlord may deem necessary or desirable. Landlord may do so without demand on,
or written notice to, Simclar. Simclar shall pay Landlord, within ten (10) days
after demand, all advances, costs and expenses of Landlord in connection with
the making of any such payment or the taking of any such action.


(2) Termination of Lease and Damages. Landlord may terminate this Lease
Agreement, effective at such time as may be specified by written notice to
Simclar, and demand and recover possession of the Simclar Premises from Simclar.
Simclar shall remain liable to Landlord for damages in an amount equal to the
Rent and other amounts payable hereunder which would have been owing by Simclar
hereunder for the balance of the Lease Term had this Lease Agreement not been
terminated, less the net proceeds, if any, of any re-letting of the Simclar
Premises by Landlord subsequent to such termination, after deducting all
Landlord's expenses in connection with such recovery of possession or
re-letting. Landlord shall be entitled to collect and receive such damages from
Simclar on the days on which the applicable Rent would have been payable if this
Lease Agreement had not been terminated.


(3) Repossession and Re-letting. Landlord may reenter and take possession of the
Simclar Premises or any part thereof without demand or notice, and repossess the
same and expel Simclar and any party claiming by, through or under Simclar, and
remove the effects of both using such force for such purposes as may be
necessary, without being liable for prosecution on account thereof or being
deemed guilty of any manner of trespass, and without prejudice to any remedies
for arrears of rent or right to bring any proceeding for any default. No such
reentry or taking possession of the Simclar Premises by Landlord shall be
construed as an election by Landlord to terminate this Lease Agreement unless a
written notice of such intention is given to Simclar. No notice from Landlord
hereunder or under a forcible entry and detainer statute or similar law shall
constitute an election by Landlord to terminate this Lease Agreement unless such
notice specifically so states. Landlord reserves the right, following any
reentry or re-letting, to exercise its right to terminate this Lease Agreement
by giving Simclar such written notice, in which event the Lease Agreement will
terminate as specified in said notice. After recovering possession of the
Simclar Premises, Landlord may re-let the Simclar Premises, or any part thereof:
for the account of Simclar, for such term and on such conditions as Landlord, in
its sole and subjective discretion, may determine. Landlord may make such
repairs, alterations or improvements as Landlord may consider appropriate to
accomplish such re-letting. Notwithstanding Landlord's recovery of possession of
the Simclar Premises, Simclar shall continue to pay on the dates herein
specified, the amounts which would be payable hereunder if such repossession had
not occurred. Upon the expiration or earlier termination of this Lease
Agreement, Landlord shall refund to Simclar any amount, without interest, by
which the amounts paid by Simclar, when added to the net amount, if any,
recovered by Landlord through any re-letting of the Simclar Premises, exceeds
the amounts payable by Simclar under this Lease Agreement.


10

--------------------------------------------------------------------------------


 
(4) Other Remedies. Pursue any other remedies available at law or in equity.


12. Landlord Default. Unless otherwise specified elsewhere in this Lease
Agreement, if Landlord fails to perform any material provision of this Lease
Agreement within thirty (30) days (or such additional time as Landlord shall
reasonably require in the event such failure cannot be reasonably cured within
such thirty (30) day period and Landlord has within thirty (30) days after
notice of default from Simclar commenced to cure said default and is diligently
prosecuting same to completion) after the receipt of written notice from Simclar
to Landlord that Landlord is in default hereunder, then Simclar may terminate
this Lease Agreement by giving to Landlord notice of Simclar's intention to do
so, in which event the Lease Term shall end, and all obligations shall cease
as of and on the date stated in such notice.


13. Assignment.


(a) Simclar may assign or transfer this Lease Agreement or any interest herein,
voluntarily or by operation of law, and may sublet or license the whole or any
part of the Simclar Premises upon the written consent of Landlord, which consent
shall not be unreasonably withheld. Notwithstanding the foregoing, upon ten (10)
days prior written notice to Landlord, Simclar shall have the right, without
Landlord's consent, to sublet all or a portion of the Simclar Premises or to
assign this Lease Agreement to any entity which is an Affiliate (as hereinafter
defined) of Simclar. As used herein, “Affiliate” shall mean any entity (a) that
directly owns more than fifty percent (50%) of the voting shares, membership
interests or other controlling interests in Simclar, or (b) in which Simclar
owns such controlling interests, or (c) with which Simclar is in common control
by virtue of the ownership of such controlling interests in the entity and
Simclar by one or more persons or entities. No consent to an assignment or
sublease shall constitute consent to any further assignment or subletting.
Simclar shall remain fully liable for the payment and performance of all
obligations of Simclar under this Lease Agreement, notwithstanding any
assignment or sublease, for the entire Lease Term.


(b) Landlord may assign this Lease Agreement without the consent of Simclar.
Furthermore, Landlord hereby acknowledges the option to purchase and the right
of first refusal set forth in Section 30 held by Simclar, which option and right
of first refusal shall be unaffected by any assignment by Landlord. In the event
of any transfer of Landlord's interest in this Lease Agreement, the transferor
shall cease to be liable and shall be released from all liability for the
performance or observance of any agreements or conditions on the part of
Landlord to be performed or observed subsequent to the time of said transfer,
provided that such transferee assumes in writing all of Landlord's obligations
hereunder.


11

--------------------------------------------------------------------------------


 
14. Time of Essence. Time is of the essence relative to this Lease Agreement.


15. Holding Over. If Simclar remains in possession after the termination or
expiration of the Lease Term, without any written agreement of the parties,
Simclar shall occupy the Simclar Premises on a month-to-month basis at two times
the rental rate then in effect. Simclar's month-to-month tenancy may be
terminated by either party on thirty (30) days prior written notice.


16. Surrender of Simclar Premises. Upon expiration of the Lease Term, Simclar
shall surrender the Simclar Premises and keys thereto to Landlord, broom clean,
in the same condition (except for the alterations made pursuant to Section 26,
which Simclar shall not be required to remove) as at the commencement of the
Lease Term, normal wear and tear and repairs that are the Landlord's
responsibility excepted.


17. Notices. Any and all notices or other communications required or permitted
to be given hereunder shall be sent by United States registered or certified
mail (return receipt requested), postage prepaid, and addressed as follows:


If to Simclar:


Simclar Interconnect Technologies, Inc.
1624 West Jackson
Ozark, Missouri 65721
Attn: President


With a copy to:


William J. Kelly
Porter Wright Morris & Arthur LLP
41 South High Street
Columbus, OH 43215


If to Landlord:


Phillip Wiland
8000 North 40st Street
Longmont, CO 80503


12

--------------------------------------------------------------------------------


 
With a copy to:


Mike Nichols
Husch & Eppenberger
1949 East Sunshine, Suite 2-300
Springfield, MO 65804


Either party may from time to time change the address to which notice or other
communications may be delivered or sent by giving the other party written notice
of such change sent in accordance with this Paragraph 17.


18. Quiet Enjoyment. Landlord covenants that it has the right to lease the
Simclar Premises for the Lease Term, and agrees Simclar shall and may peaceably
and quietly have, hold and enjoy the Simclar Premises without disturbance by
Landlord or anyone claiming by, through or under Landlord.


19. Subordination. This Lease Agreement is and shall be subject and subordinate
to all the terms and conditions of all underlying mortgages that may now or
hereafter encumber Lots 1 and 4. Landlord at Landlord's cost and expense shall
obtain for the benefit of Simclar within 30 days after the date of this Lease
Agreement or the date any subsequent mortgage is executed a nondisturbance
agreement satisfactory to Simclar and Landlord's mortgage lender from any and
all mortgage lenders, if any, having a lien on Lot 1, Lot 4, or Simclar Premises
prior to this Lease Agreement or a leasehold or ownership interest on Lot 1, Lot
4, or Simclar Premises prior to this Lease Agreement pursuant to which such
party acknowledges that Simclar's interest in the Simclar Premises and rights
under this Lease Agreement shall not be disturbed so long as Simclar is not in
default hereunder beyond any applicable grace or cure period. The party holding
the instrument to which this Lease Agreement is subordinate shall recognize and
preserve this Lease Agreement in the event of any foreclosure sale or possessory
action, and in such case this Lease Agreement shall continue in full force and
effect, and Simclar shall attorn to such party and shall execute, acknowledge
and deliver any instrument that has for its purpose and effect the confirmation
of such attornment.


20. Definitions. The term “Landlord” as used in this Lease Agreement shall
include Landlord's heirs, executors, administrators, personal representatives,
successors, assigns and successors-in-title to the Simclar Premises. The term
“Simclar” as used in this Lease Agreement shall include Simclar's heirs,
executors, administrators, personal representatives and successors and, if this
Lease Agreement shall be validly assigned or sublet, shall also include
Simclar's assignees or subtenants, as to that portion of the Simclar Premises
covered by such assignment or sublease. The terms “Landlord” and “Simclar” shall
include male and female, singular and plural, corporation, partnership or
individual, as may fit the particular parties, and as may be required by the
particular context.


21. Applicable Law. This Lease Agreement shall be governed by and construed in
accordance with the laws of the state where the Simclar Premises are located.


22. Severability. If any term, covenant or condition of this Lease Agreement or
the application thereof to any person or circumstance shall to any extent be
invalid or unenforceable, neither the remainder of this Lease. Agreement nor the
application of such term, covenant or condition to any other person or
circumstance shall be affected thereby; and each term, covenant or condition of
this Lease Agreement shall be valid and enforceable to the fullest extent
permitted by law.


13

--------------------------------------------------------------------------------


 
23. Entire Agreement. This Lease Agreement sets forth the entire agreement
between Landlord and Simclar relative to the Premises and no representations,
warranties, inducements, promises or agreements, oral or written, between the
parties not embodied herein shall be of any force or effect.


24. Memorandum of Lease Agreement. Landlord and Simclar shall execute and
deliver a Memorandum of Lease Agreement (the “Memorandum”), if requested by
either party, after the execution and delivery of this Lease Agreement, in
recordable form, and which either party may record at its own expense at the
applicable Recorder of Deeds or similar office in the County wherein the Simclar
Premises are located.


25. Right to Enter.


(a) Permitted Entries. Landlord and its agents, servants, and employees may
enter the Simclar Premises during Simclar's normal business hours, or other
times mutually agreed to by Landlord and Simclar, accompanied by Simclar if
requested by Simclar, to: (i) examine the Simclar Premises; (ii) show the
Simclar Premises to prospective lessees, lenders or purchasers; (iii) post
notices of non-responsibility; (vi) post “For Sale” and “For Lease” signs; and
(v) perform any maintenance or repairs on or in the Simclar Premises as are
required or allowed by Landlord.


(b) Entry Conditions. Notwithstanding Paragraph 25(a), entry is conditioned upon
Landlord: (i) giving Simclar at least twenty-four (24) hours advance notice,
except in an emergency; (ii) promptly finishing any work for which it entered;
and (iii) causing no practical interference to Simclar's business. If the
Landlord or Landlord's agents cause damage to Simclar's property, Landlord shall
be liable for any such damage.


26. Alterations.


(a) Simclar accepts the Simclar Premises in as-is condition. Simclar's
acceptance of the Simclar Premises as-is does not alter nor diminish Landlord's
maintenance, repair and replacement obligations contained elsewhere in this
Lease Agreement.


(b) Simclar shall, at its sole cost and expense and subject to the provisions
set forth in the Work Letter which is attached hereto as Exhibit D and
incorporated herein by this reference, furnish and install or cause to be
furnished and installed in the Simclar Premises, in a good and workmanlike
manner and with reasonable diligence, the Tenant Improvements (as defined in the
Work Letter). With respect to the Tenant Improvements and all other alterations
and improvements performed by Simclar at the Simclar Premises or the Building,
Simclar shall be solely responsible, at Simclar's sole cost and expense, to
obtain and maintain all applicable governmental approvals, permits, and
licenses.


14

--------------------------------------------------------------------------------


 
(c) Simclar will promptly pay all costs associated with the Tenant Improvements,
including but not limited to architectural, engineering, permit, construction,
and other related costs, so that no lien against Lot 1 or Lot 4 can legitimately
be placed. Simclar shall not cause or permit any mechanics' liens, materialmen's
liens or other liens to be filed against the Simclar Premises as a result of any
alterations or other work performed on the Simclar Premises, and will (within
thirty (30) days after notice from Landlord to Simclar of such lien(s)) cause
any such liens to be removed or Simclar shall obtain a bond in the amount of
such lien while the matter is resolved.


(d) All improvements or alterations to the Simclar Premises including, but not
limited to the Tenant Improvements described above, shall be at Simclar's sole
cost and expense and shall be performed in a good and workmanlike manner in
accordance with all applicable laws and ordinances.


(e) All improvements or alterations to the Simclar Premises, except the Tenant
Improvements described above which shall be approved in accordance with the Work
Letter, shall be subject to Landlord's prior written consent, which such consent
shall not be unreasonably withheld; provided, however, Simclar may perform
interior, non-structural modifications to the Simclar Premises, such as
painting, relocation of a light fixture, etc., without the prior written consent
of Landlord.


27. Brokers. Each party hereto represents and warrants to the other that the
only real estate broker or agent involved in this transaction is R.B. Murray
Company of Springfield, Missouri, (“R.B. Murray”) and that the fee due to R.B.
Murray shall be paid exclusively by the Landlord. Each party hereto agrees to
indemnify the other and hold it harmless from and against any and all claims,
losses, costs or expenses (including reasonable attorney's fees and expenses)
for commissions or other compensation or charges claimed by a broker or agent
other than R.B. Murray for dealings with such party with respect to this Lease
Agreement.


The parties hereto acknowledge that R.B. Murray Company has a listing contract
with the Landlord, and all brokerage fees due thereunder are being paid by
Landlord. In the event Simclar does not exercise its renewal option as set forth
in Section 2, Simclar shall reimburse Landlord an amount equal to the
unamortized brokerage fees paid by Landlord to R.B. Murray relative to this
Lease Agreement, which was calculated based on a lease term of 10 years. The
parties acknowledge and agree that the fee paid to R.B Murray by Landlord with
respect to this Lease Agreement was Seventy Thousand Seven Hundred Twenty
Dollars ($70,720.00).


28. Counterparts. This Lease Agreement may be signed in one or more
counterparts, each of which is deemed an original, but any of which taken
together constitutes one and the same instrument.


29. Attorney's Fees. In the event either party shall find it necessary to obtain
the services of an attorney to enforce any of the covenants or conditions of
this Lease Agreement, the prevailing party shall be entitled to reimbursement
for all costs and expenses, including reasonable attorney's fees, whether or not
litigation is commenced, but including litigation and any associated appeals.


15

--------------------------------------------------------------------------------


 
30. Option to Purchase.


(a) Definition. For purposes of this Section 30, “Property” shall mean Lots 1,
2, 3 and 4, and all improvements thereon, or the remainder of the Lots and
improvements thereon not purchased by a third party in the event that Simclar
declines to exercise its right of first refusal as set forth in Section 31.


(b) Grant of Option. Landlord hereby grants Simclar the non-exclusive option to
purchase the Property, during the initial Term or renewal term of this Lease
Agreement (the “Option”) in accordance with the provision of this Lease
Agreement; provided, however, Landlord shall have the right to market and offer
said property for sale to any interested purchaser. Simclar may exercise the
Option at any time during the initial Lease Term or renewal term by giving
written notice to Landlord (the “Option Notice”). The Option shall expire
automatically upon the earlier of (1) Simclar being in default under the Lease
Agreement and failing to timely cure said default as provided herein or (2) the
expiration of the Lease Term or renewal term. In addition, the Option shall
expire automatically upon Landlord entering into a contract with a third party
for the sale of Lots 1, 2, 3 or 4 or any portion thereof after Simclar declined
its Right of First Refusal described in Section 31 but only as to the Lots or
portion to which the contract relates.


(c) Purchase Price. The purchase price shall be such amount as mutually agreed
upon by the parties, or, if the parties are unable to reach an agreement within
30 days of Landlord's receipt of the Option Notice, the following appraisal
process will be undertaken to determine the purchase price (the “Purchase
Price”):


(i) Landlord and Simclar shall each appoint an appraiser, each of which shall
work independently without making comparisons. If the higher of the two
appraisals is no more than 10% greater than the lower appraisal the Purchase
Price shall be the average of the two appraisals. If the higher of the two
appraisals is more than 10% greater than the lower then section 30(b)(ii) shall
apply.


(ii) If section 30(b)(i) does not establish the Purchase Price then the two
appraisers utilized as set forth in Section 30(b)(i) shall select a third
appraiser from a list of appraisers prepared by having Simclar select 3
candidates and Landlord select 3 candidates. The Purchase Price shall be the
average of the three appraisals.


Notwithstanding the foregoing, if Simclar exercises the Option on or before
April 1, 2007 to purchase all of Lots 1, 2, 3, and 4, then no appraisal shall be
necessary and the Purchase Price for Lots 1, 2, 3, and 4 shall be four million
five hundred fifty thousand dollars ($4,550,000). The parties further agree that
notwithstanding the foregoing, if the Option is exercised after April 1, 2007,
Landlord shall not be obligated to sell Lots 1, 2, 3, and 4 for less than four
million six hundred thousand dollars ($4,600,000).


16

--------------------------------------------------------------------------------


 
(d) Title. Within thirty (30) days after the date Simclar delivers the Option
Notice to Landlord, Landlord shall furnish to Simclar, at Landlord's expense, a
current commitment (the “Title Commitment”) for an ALTA owner's title insurance
policy covering the Property (the “Title Policy”) in an amount equal to the
Purchase Price for the Property, issued by a title insurance company acceptable
to Landlord and Simclar, together with a copy of each document referred to in
the Title Commitment. The Title Commitment shall show marketable fee simple
title to the Premises to be vested in Landlord, free and clear of all liens and
encumbrances except (a) those created, approved, assumed, or not objected to by
Simclar; (b) real estate taxes and special assessments; (c) utility easements,
(d) this Lease Agreement and (e) the Astral Lease. Any title exceptions or
encumbrances not permitted hereunder or otherwise waived by Simclar shall be
deemed “Unapproved Title Exceptions.”


Simclar shall notify Landlord within twenty (20) days after Simclar's receipt of
the Title Commitment if title to the Premises is subject to any Unapproved Title
Exceptions. Landlord shall have twenty (20) days after receipt of such notice to
use commercially reasonable efforts to cure, remove, or obtain title insurance
coverage against such Unapproved Title Exceptions. If Landlord elects not to
cure, remove or obtain title insurance against such Unapproved Title Exceptions,
Simclar shall have the right either to (a) obtain specific enforcement of this
Section and proceed to close the purchase without waiving any rights against
Landlord with respect to such Unapproved Title Exceptions, or (b) refuse to
close the purchase and pursue such other rights and remedies as are provided by
law. At closing, Landlord shall provide an affidavit as to off-record title
matters in accordance with community custom. If Simclar desires a survey (except
if one is required to obtain a transferable and recordable legal description of
the Property for the deed), Simclar shall obtain the survey and pay the cost
thereof.


(e) Environmental. Simclar shall have ninety (90) days from the date Simclar
delivers the Option Notice to Landlord to conduct environmental testing of the
Property. If Simclar is unsatisfied with the results of its environmental
testing, Simclar shall have the right on or prior to expiration of the ninety
(90) day period to rescind in writing its Option Notice, in which case the
Option shall terminate and be of no further force or effect.


(f) Closing. If the purchase transaction closes as provided herein, this Lease
Agreement shall terminate as of the Closing Date. The conveyance of the Property
may be closed at such location as the parties may agree, on the later of (a) 5
business days after the later of the date (i) of satisfaction of Landlord's
obligations with respect to title pursuant to this Section or (ii) completion of
Tenant's environmental testing pursuant to this Section; or (b) on a date
mutually agreeable to the parties (the “Closing Date”). If the closing occurs
after the expiration date of the Lease Term or the renewal term, the Lease Term
or renewal term shall be deemed extended to the Closing Date on the same terms
as existed immediately prior thereto, and the parties shall continue to perform
all obligations (including the payment of Rent by Simclar) required to be
performed under this Lease Agreement.


17

--------------------------------------------------------------------------------


 
(g) Closing Costs. At closing, Landlord shall pay the search fee charged in
connection with the issuance of the Owners Title Commitment, the costs of curing
or removing any Unapproved Title Exceptions, its own attorneys' fees, all
transfer or conveyance fees or taxes, and all other closing costs customarily
paid by sellers of real property in Christian County, Missouri. At closing,
Simclar shall pay all recording fees or costs, all survey expenses, its own
attorneys' fees, all financing costs, the premium for the Title Policy, the
mortgagee's Title Commitment and Policy (if applicable), and any other closing
costs customarily paid by buyers of real property in Christian County, Missouri.
Rent shall be prorated through the Closing Date. Any advance payments of Real
Property Taxes paid to Landlord by Simclar pursuant to Section 3(d) and those
paid or obligated to be paid to Landlord by Astral pursuant to the Astral Lease
but not yet paid by Landlord to the applicable taxing authority shall, at
Landlord's option, either be transferred to Simclar at closing or credited
against the Purchase Price, and Simclar shall be responsible for the payment of
all Real Property Taxes on Lots 1, 2, 3 and 4 for the calendar year in which the
Closing shall occur.


(h) Closing Deliveries. On the Closing Date, Landlord and Simclar shall deliver
or cause to be delivered to each other the following closing documents, all of
which shall be duly executed and acknowledged (where appropriate):


(i) Landlord shall deliver or cause to be delivered to Simclar a general
warranty deed conveying Landlord's interest in Lots 1, 2, 3 and 4 to Simclar,
its successors and assigns, and such additional documents as might be reasonably
required by Simclar to consummate the purchase of Lots 1, 2, 3 and 4 by Simclar.


(ii) Simclar shall deliver or cause to be delivered to Landlord current funds in
the amount of the Purchase Price for Lots 1, 2, 3 and 4 and such additional
documents as might be reasonably required by Landlord to consummate the sale of
the Property to Simclar


(i) Continuation of Lease. If the Option is cancelled by Simclar for any reason
permitted herein after the Option Notice is delivered to Landlord, the Lease
Agreement, except for the Option, shall continue in full force and effect.


31. Right of First Refusal. Notwithstanding the provisions of Section 30 hereof,
Landlord shall have the right to sell Lots 1, 2, 3 and 4, and any improvements
thereon, individually or collectively, at any time, subject to this right of
first refusal granted to Simclar.


If, during the Lease Term, Landlord receives and desires to accept any bona fide
offer for the sale of all or part of Lots 1, 2, 3 or 4, Landlord shall notify
Simclar in writing of such offer. This notice shall contain a copy of the offer
and all terms and conditions applicable to the offer. Simclar shall have the
right to purchase the property to which the offer applies at the purchase price
set forth in the offer. Simclar shall exercise its right of first refusal, if at
all, by giving written notice of exercise to the Landlord no later than 10 days
after receipt of the notice of offer from the Landlord and closing, in cash,
within 45 days of such notice. If Simclar does not exercise its right of first
refusal such decision not to exercise shall not impair this Lease Agreement and
Simclar shall continue to have all rights and obligations set forth herein,
whether or not the sale to a third party occurs.


18

--------------------------------------------------------------------------------


 
32. Contingent Upon Astral Lease. This Lease Agreement is specifically
contingent upon the execution of a lease by Astral for the remaining portion of
the Building and which terminates any option to purchase or right of first
refusal Astral may have relating to Lots 1, 2, 3 and 4 or any part thereof.
Landlord shall cause any memorandum of lease recognizing Astral's option to
purchase and right of first refusal to be terminated of record.


33. Waiver of Lien. Landlord, within ten (10) days after demand from Simclar,
shall execute and shall cause any and all mortgage lenders having a lien on the
Simclar Premises prior to this Lease Agreement to execute and deliver any
document required by any lessor or lender in connection with the installation in
the Simclar Premises of Simclar's personal property or Simclar's trade fixtures
in which Landlord and any mortgage lender waives any rights each may have or
acquire with respect to that property, if Simclar, the lessor or lender agrees
in writing that it will remove that property from the Simclar Premises before
the expiration of the Lease Term or within thirty (30) days after termination of
the Lease Term, but if it does not remove the property within thirty (30) days,
it shall have waived any rights it may have had to the property.


34. Environmental Matters.


(a) “Environmental Statutes” means all applicable present and future federal,
state, municipal and other governmental statutes, ordinances, regulations,
orders, directives and other requirements, and all present and future
requirements of common law, concerning the environment including, without
limitation, (i) those relating to the generation, use, handling, treatment,
storage, transportation, release, emission, disposal, remediation or presence of
any material, substance, liquid, effluent or product, including, without
limitation, hazardous substances, hazardous waste or hazardous materials, (ii)
those concerning conditions at, below or above the surface of the ground and
(iii) those concerning conditions in, at or outside the Building.


(b) “Hazardous Substances” means any quantity of hazardous, toxic or otherwise
dangerous substances, materials or wastes, whether solid, liquid or gas,
including but not limited to urea formaldehyde, PCB's, radon gas, crude oil or
any fraction thereof, all forms of natural gas, petroleum products or
by-products, any radioactive substance, asbestos or asbestos containing
materials, any infectious, reactive, corrosive, ignitable or flammable chemical
or chemical compound, or any other substance or material regulated by
Environmental Statutes.


(c) Simclar hereby agrees to indemnify and to hold harmless Landlord, its agents
and employees, of, from and against any and all expense, loss or liability
suffered by Landlord by reason of the presence of Hazardous Substance on the
Simclar Premises or Lots 1 or 4 resulting and arising solely from Simclar. In
the event that any Hazardous Substances, which are located within the Simclar
Premises or Lots 1 or 4 and which require remediation under applicable
Environmental Statutes, are not so remediated by Simclar within ninety (90) days
after written request by Landlord therefore, Landlord shall have the right to
terminate this Lease Agreement and pursue all remedies available to it pursuant
to this Lease Agreement or at law or in equity; provided, however, that, except
in the event that such Hazardous Substance creates a health hazard, Simclar
shall have such additional time as necessary to complete such remediation so
long as Simclar proceeds promptly and diligently.


19

--------------------------------------------------------------------------------


 
(d) Landlord hereby agrees to indemnify and to hold harmless Simclar, its agents
and employees, of, from and against any and all expense, loss or liability
suffered by Simclar by reason of the presence of Hazardous Substance on the
Simclar Premises or Lots 1 or 4 resulting and arising from Landlord or which
existed prior to Landlord's acquisition of Lots 1, 2, 3 or 4. In the event that
any of the foregoing Hazardous Substances, which are located within the Simclar
Premises or Lots 1 or 4 and which require remediation under applicable
Environmental Statutes, are not so remediated by Landlord within ninety (90)
days after written request by Simclar therefore, Simclar shall have the right to
terminate this Lease Agreement and pursue all remedies available to it pursuant
to this Lease Agreement or at law or in equity; provided, however, that, except
in the event that such Hazardous Substance creates a health hazard, Landlord
shall have such additional time as necessary to complete such remediation so
long as Landlord proceeds promptly and diligently.


(e) Simclar acknowledges that Landlord has provided to Simclar, prior to the
execution of this Lease Agreement, a copy of the Phase 1 environmental study it
has with respect to the Simclar Premises and the documentation it has with
respect to the asbestos removal that was performed in the Building.


(f) The covenants, obligations and liabilities under this Section shall survive
the expiration or earlier termination of this Lease Agreement.


[Signatures appear on the following page.]


20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Lease Agreement as of the
Effective Date first above written.


LANDLORD


By:              /s/ Phillip A. Wiland                            
Phillip A. Wiland


                    /s/ Linda S. Wiland                              
Linda S. Wiland




SIMCLAR INTERCONNECT TECHNOLOGIES, INC.


By:              /s/ Ken Cleeton                                    


Name:                      Ken Cleeton                             


Title:                       Director of Operations            


21

--------------------------------------------------------------------------------



Exhibit A


Plat of Wiland Park Subdivision



--------------------------------------------------------------------------------



Exhibit B


Floor Plan of the Building



--------------------------------------------------------------------------------



Exhibit C


Shared Utilities Agreement


THIS SHARED UTILITIES AGREEMENT, made this 28th day of December 2006 (“Effective
Date”), by and between SIMCLAR INTERCONNECT TECHNOLOGIES, INC., a Delaware
corporation, (“Simclar”) and ASTRAL DIRECT, LLC., a Delaware limited liability
company (“Astral”) and PHILLIP A. WILAND and LINDA S. WILAND, both individuals
who reside in the State of Colorado (collectively, the “Landlord”).


WITNESSETH


WHEREAS, Simclar and Astral entered into separate lease agreements with Landlord
on this same date for collectively all of the space in their building commonly
known as 1600 West Jackson, City of Ozark, State of Missouri (the “Building”);
and


WHEREAS, the parties desire to avoid separate metering of electric, gas, water
and sewer utilities at the Building; and


WHEREAS, all such utilities are now currently in the name of and paid entirely
by Astral; and


WHEREAS, it is anticipated that Simclar will consume a larger share of such
utilities; and


WHEREAS, the parties desire to change such utilities from Astral’s name into
Simclar’s name and arrange for Astral to reimburse Simclar for its fair share of
such utility costs as set forth herein.


NOW THEREFORE, in consideration of the sum of ten and 00/100 Dollars ($10.00),
the mutual covenants and agreements between the parties hereto and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1. Transfer of Utilities. During the days immediately following the Effective
Date hereof Astral and Simclar agree to cooperate fully and swiftly with each
other to transfer electric and gas utilities to the name of Simclar. Astral and
Simclar shall use their best efforts to make such transfer effective within 45
days of the Effective Date, or sooner. Until such transfer is complete Astral
shall pay all such utilities in full and invoice Simclar for its pro-rata share
of utilities, it being agreed that Simclar’s share is 30.85% and Astral’s share
is 69.15%. If transfer is delayed beyond 45 days and Simclar clearly consumes
utilities at a higher rate than has been customary for Astral (as is defined in
Section 4 below) then Astral may invoice Simclar for such increase.


2. Payment to Utility Companies. After the gas and electric utilities are
transferred to Simclar, Simclar shall be responsible for the timely payment of
all electric, gas, water and sewer utilities for the entire Building, subject to
partial reimbursement by Astral as set forth herein.



--------------------------------------------------------------------------------


 
3. Payment of Water and Sewer Utilities. The parties acknowledge that the water
and sewer utilities have historically been very low cost, and that such
utilities are on a single meter that serves the Building and also serves a
neighboring building occupied by a third party, SLS International, Inc. (“SLS”).
SLS receives the invoice, pays it, and sometimes invoices Astral monthly but
sometimes does not because the amount is so small. Astral will introduce Simclar
to SLS and work with them to arrange for the monthly billing to be sent to
Simclar for payment. Upon receipt of said invoices, Simclar shall pay the
invoices and Astral shall reimburse Simclar for Astral’s pro-rata share. If SLS
does not cooperate, then Astral will continue to pay the Water and Sewer
Utilities and invoice Simclar monthly for its pro-rata share.


4. Partial Reimbursement by Astral. Astral has provided to Simclar an exact copy
of all electric and gas utility costs incurred by Astral for the entire building
during a recent 12-month period. The parties acknowledge that the sum of those
costs (including water and sewer costs estimated to be $100 per month) was
$134,386.69. The parties also acknowledge and agree that Astral’s pro-rata
square footage in the building is 69.15%. The parties further acknowledge and
agree that Astral will pay Simclar a fixed amount of $7,976.35 monthly, on or
before the first business day of each month, as its full share of electric, gas,
and water and sewer utility costs (calculated by taking the pro-rata share of
12-month utilities, and increasing that amount 3% to account for possible higher
rates). The parties further agree that each year beginning in January 2008
Simclar may increase its billing to Astral for Shared Utilities in an amount not
to exceed the lesser of 5% or the actual percentage increase in utility rates.
All payments by Astral shall be forwarded to Simclar at 1624 W. Jackson, Ozark,
Missouri 65721, Attention: President. All invoices, notices and updated payment
amounts shall be forwarded to Astral at 1600 W. Jackson, Ozark, Missouri 65721,
Attention: President.


5. Other Utilities. Each tenant shall contract for and pay for any utilities it
requires other than electric, gas, and water, including but not limited to
telephone, data lines, communications lines, cable and other such services.


6. Ongoing Obligation. Simclar and Astral are liable for the payment of utility
services as set forth herein until the end of their Lease Term with Landlord.


7. Incorporated into Leases. This Shared Utilities Agreement is hereby
incorporated into and a part of the leases Simclar and Astral entered into with
Landlord effective the same date hereof. A breach of this Shared Utilities
Agreement shall constitute a breach of Simclar’s and Astral’s respective leases
with Landlord.




[Signatures appear on the following page.]


2

--------------------------------------------------------------------------------



ASTRAL DIRECT, LLC




By:              /s/ Phillip A. Wiland                            


Name:         Phillip A. Wiland                                 


Title:           President                                               




SIMCLAR INTERCONNECT TECHNOLOGIES, INC.


By:              /s/ Ken Cleeton                                    


Name:         Ken Cleeton                                          


Title:           Director of Operations                        




LANDLORD


By:              /s/ Phillip A. Wiland                            
Phillip A. Wiland


                    /s/ Linda S. Wiland                              
Linda S. Wiland


3

--------------------------------------------------------------------------------




Exhibit D


Work Letter


Simclar shall, subject to the provisions set forth below, furnish and install or
cause to be furnished and installed in the Simclar Premises or the remainder of
Lots 1 and 4, in a good and workmanlike manner and with reasonable diligence,
the items of work, including, but not limited to, the construction of the
demising wall between the Simclar Premises and the area of the Building being
leased by Astral, (“Tenant’s Work”, the “Work” or the “Tenant Improvements”)
shown on the approved Space Plans and Working Drawings (as hereinafter defined)
and any changes, modifications, deletions or additions thereto approved in
writing by Landlord. Landlord shall cause the Simclar Premises and remainder of
Lots 1 and 4 to be in the Required Condition (as defined below). Unless defined
otherwise in this Work Letter, capitalized terms used herein shall have the
meanings ascribed to them in the Lease Agreement to which this Exhibit D is
attached.


1. Condition of the Property. Landlord shall deliver the Premises to Simclar and
Simclar agrees to accept the Premises, in its as-is condition. Landlord warrants
that, to Landlord’s knowledge as of the date hereof, the Simclar Premises and
the remainder of Lot 1 and Lot 4 comply with all applicable laws and regulations
and is structurally sound (“Required Condition”).


2. Tenant’s Work.


(a) Simclar shall prepare and submit to Landlord for its approval Simclar’s
space plans (“Space Plans”) for the Premises. Landlord shall have five (5)
Business Days (defined herein) to approve or disapprove of the Space Plans (such
approval not to be unreasonably withheld, as provided in this Work Letter). If
disapproved, Landlord shall meet with Simclar and their respective contractors
and/or consultants to endeavor to finalize the Space Plans within five (5)
Business Days of Landlord’s disapproval. If the parties are unable to reach
agreement, Simclar, in its sole discretion, shall have the option to terminate
the Lease Agreement without further obligation to Landlord. Once the Space Plans
have been approved by Landlord, Simclar shall cause its architect/engineer to
prepare “permit-ready” working drawings from the Space Plans, which shall
include, among others, all architectural, mechanical/HVAC, electrical and
structural engineering drawings, locations of doors, partitioning, reflected
ceiling, electrical fixtures, outlets and switches, telephone outlets, plumbing
fixtures, extraordinary floor loads and other special requirements and finish
schedules (the “Working Drawings”). The Working Drawings shall conform to all
applicable building codes, shall be sealed by a Missouri licensed architect and
shall be in a form satisfactory for filing with appropriate governmental
authorities for permits and licenses required for construction. The Working
Drawings shall be submitted to Landlord for its approval, which shall not be
unreasonably withheld, as provided in this Work Letter. Landlord shall, within
five (5) Business Days after receipt of the Working Drawings, either approve or
disapprove of the Working Drawings, and, if disapproved, Landlord shall meet
with Simclar and their respective contractors and/or consultants to endeavor to
finalize the Working Drawings within five (5) Business Days of Landlord’s
disapproval. If Landlord fails to respond within the aforesaid five (5) Business
Days after receipt of complete Space Plans and Working Drawings, such Space
Plans and Working Drawings, as the case may be, shall be deemed approved.
Landlord shall have the right to disapprove or withhold approval of Space Plans,
Working Drawings or other requests for approval of changes or additions by
Simclar only for reasonable and material reasons which shall be limited to the
following (i) adverse effect on the Building structure, (ii) possible damage or
adverse effect to the Building systems, (iii) noncompliance with applicable
codes, or (iv) adverse effect on the exterior appearance of the Building. In the
event that Landlord’s required changes materially increase the cost of the
Tenant Work or make the Simclar Premises unsuitable for Simclar’s purposes, in
the sole reasonable discretion of Simclar, Simclar shall have the right to
terminate the Lease without further obligation to Landlord. As used herein the
term “Business Days” shall mean Monday through Friday, except when such days are
nationally recognized holidays.



--------------------------------------------------------------------------------


 
(b) Upon approval of the final Space Plans, Working Drawings and any changes,
modifications, deletions or additions thereto, such documents shall be deemed
attached hereto and incorporated herein by reference and shall become a part of
the Lease as if fully set forth therein.


(c) Any changes, modifications, deletions or additions to the approved final
Space Plans or Working Drawings (“Change Orders”) shall be subject to the
approval of Landlord (i) within two (2) Business Days following Landlord’s
receipt of such request for approval of cosmetic or finish selection Change
Orders and (ii) within three (3) Business Days following Landlord’s receipt of
such request for approval of all other Change Orders.


(d) Simclar shall be required to obtain or provide any completion or performance
bond required by any local governmental authority in connection with any
construction, alteration or improvement work performed by or on behalf of
Simclar.


(e) The commencement of Rent as set forth in Section 3(b) which is scheduled to
commence as of February 1, 2007, shall be delayed by one (1) day for each day
that Tenant’s Work extends beyond the February 1, 2007 as a direct result of any
Landlord Delay (as defined below). Except as otherwise provided herein, no
Landlord Delay shall be deemed to have occurred unless Simclar has provided
written notice to the Landlord specifying the action or inaction that Simclar
contends constitutes a Landlord Delay (“Delay Notice”). If Landlord has not
cured a Landlord Delay within two (2) Business Days after receipt of the Delay
Notice, a Landlord Delay, as set forth in such Delay Notice, shall be deemed to
have occurred commencing as of the date the Delay Notice is received by Landlord
and continuing until Landlord reasonably and substantially corrects the Landlord
Delay specified in the Delay Notice or the Tenant’s Improvements are
substantially complete.


“Landlord Delay” means any delay in the completion of the Tenant’s Work that is
a direct result of Landlord’s negligent or intentional (1) delay in giving
approvals or authorizations or (2) failure or refusal to permit Simclar, its
agents, or contractors access to and use of the Simclar Premises for performance
of the Tenant’s Work.


3. Landlord’s Work. Landlord shall remove all personal property from the Simclar
Premises and construction area within five (5) Business Days after execution of
the Lease Agreement. Landlord shall further cause Astral Direct to remove all
personal property from the Simclar Premises and construction area within five
(5) Business Days after execution of this Lease Agreement.


2

--------------------------------------------------------------------------------


 
4. Subject to the requirements of this Work Letter, Simclar and its contractors
shall have control over the means and methods for the construction of the Tenant
Improvements.


5. In the event that at any time the Simclar Premises or the Common Areas are
found to contain hazardous substances (as defined in Section 34 of the Lease
Agreement), Simclar shall have the right, by notice to Landlord, to require
Landlord to remove, at Landlord’s sole cost and expense, all hazardous
substances within sixty (60) days following receipt of such notice. If Landlord
does not remove such hazardous substances within such time period, Simclar may
remove, encapsulate, contain, or otherwise dispose of such hazardous substances,
and the cost incurred by Simclar in connection therewith shall be reimbursed by
Landlord to Simclar within ten (10) days after receipt by Landlord from Simclar
of an invoice documenting such costs. Any delay incurred by Tenant in the design
or construction of the Tenant Improvements because of the presence of hazardous
substances shall constitute a Landlord Delay.


6. In the event that Simclar is unable to obtain any required permits or conform
to applicable zoning codes, Simclar has the right to terminate the Lease
Agreement without further obligation to Landlord.


7. In the event of a conflict between the terms of this Work Letter and the
terms of the Lease, the terms of the Work Letter shall prevail.


3

--------------------------------------------------------------------------------




Exhibit E


Astral Lease





--------------------------------------------------------------------------------



LEASE AGREEMENT


THIS LEASE AGREEMENT, made this 28th of December, 2006 (“Effective Date”), by
and between PHILLIP A. WILAND and LINDA S. WILAND, both individuals who reside
in the State of Colorado (collectively, the “Landlord”) and ASTRAL DIRECT, LLC.,
a Delaware limited liability company (“Astral”).


WITNESSETH


WHEREAS, Astral currently leases the Building (as defined below) from Landlord
pursuant to a Consent to Assignment Agreement dated March 23, 2006, under which
a prior lease agreement dated August 17, 2005, between Landlord and a
predecessor company of Astral was assigned to Astral (the “Prior Lease”), said
Prior Lease also granting to Astral a purchase option on the Building; and


WHEREAS, the parties desire to terminate the Prior Lease and purchase option,
reduce the area leased to Astral, reduce the monthly rent, and modify certain
terms and conditions as provided for in the Prior Lease according to the terms
and conditions set forth herein; and


WHEREAS, Landlord is the owner of Lots 1 and 2 of Wiland Park Subdivision (the
“Wiland Park Subdivision” and each lot individually referred to as “Lot 1” and
“Lot 2”), a subdivision in Ozark, Christian County, Missouri, the final plat of
which is recorded in Book H, at Page 524 in the Office of the Recorder,
Christian County, Missouri, a copy of which is attached hereto as Exhibit A and
incorporated herein by this reference;


WHEREAS, located on Lot 1 is a building containing approximately 171,238 square
feet (the “Building”), together with certain improvements, including, but not
limited to, an entrance and drive off of Highway 14, a loading and unloading
dock and various areas of parking;


WHEREAS, Lot 2 contains no buildings but is for use as parking area;


WHEREAS, Landlord desires to lease to Astral and Astral desires to lease from
Landlord (1) approximately 118,412 square feet of space in the Building (69.15%
of the total square footage of the Building) as set forth and described in
Exhibit B, which is attached here and incorporated herein by this reference, (2)
with the exception of any areas specifically reserved for use by Simclar,
including, but not limited to the portion of the Building leased to Simclar and
the parking areas reserved to them, the non-exclusive right to use any interior
and exterior common and public areas and facilities on Lot 1 (as further defined
in Section 1 below) and (3) all of Lot 2 (the “Simclar Premises”);


WHEREAS, Astral acknowledges that the remaining portion of the Building (that
portion not being leased by Astral as provided for herein) and certain parking
areas are being leased exclusively to Simclar Interconnect Technologies, Inc., a
Delaware corporation (“Simclar”) pursuant to a lease that was executed
simultaneously with this Lease Agreement (the “Simclar Lease”); and


WHEREAS, the parties agree that this Lease Agreement is contingent upon and is
to be executed simultaneously with the Simclar Lease, which said Simclar Lease
grants Simclar an option to purchase and a right of first refusal with respect
to Lots 1, 2, 3 and 4 of Wiland Park Subdivision;



--------------------------------------------------------------------------------


 
NOW THEREFORE, in consideration of the sum of ten and 00/100 Dollars ($10.00),
the mutual covenants and agreements between the parties hereto and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by both parties, Landlord and Astral agree as follows:


1. Premises. Landlord hereby leases to Astral and Astral agrees to lease from
Landlord, upon and subject to the terms and provisions of this Lease Agreement,
the Astral Premises.


The Astral Premises is limited by the following:


(a) The drive, as currently constructed, which provides access to the Building
from and to State Highway 14 shall only be used for the purpose of ingress and
egress and is not to be used for parking;


(b) The loading dock area and the truck turnaround area on the east side of the
Building on Lot 1 and all of Lot 2, except that Simclar will generally have the
right of passage through this area on Lot 1 for ingress and egress to the other
Lots and to the other entrances to the building and other parking areas;


(c) Ten (10) of the parking spaces located on the north side of the Building on
Lot 1 shall be reserved and designated for parking by Simclar. More
specifically, five (5) of the parking spaces which face the Building and five
(5) of the parking spaces which face State Highway 14 shall be reserved and
designated for parking by Simclar. All remaining parking spaces on the north
side of the Building on Lot 1 shall be reserved for use by Astral. Simclar and
Astral shall mutually agree as to the exact location of the ten (10) parking
spaces subject to the above.


(d) All the parking on the south side of the Building on Lot 1 will be shared
equally by Simclar and Astral on a daily first-come, first-served basis.


(e) The lease of Lot 2 is strictly for use as parking and no improvements may be
constructed thereon;


Astral acknowledges that Lot 3 and Lot 4, which are also owned by Landlord and
are a part of Wiland Park Subdivision, are not a part of the Astral Premises or
this Lease Agreement and Astral has no right to use any portion of said Lots.


2. Term. Astral takes and accepts this lease commencing on the Effective Date
and expiring on August 31, 2015, unless sooner terminated or extended as
provided in this Lease or otherwise agreed to in writing by the parties (“Lease
Term”).


3. Rent. Astral covenants and agrees to pay Landlord without demand or offset
(unless specifically provided herein), at Landlord’s office located at 8000
North 41st Street, Longmont, Colorado 80503 or at such place as Landlord may
from time to time designate in writing, minimum rent (“Rent”) as follows:


2

--------------------------------------------------------------------------------


 
(i) From the Effective Date through January 31, 2007, including any partial
months, at the rate of Three Hundred Seventy Three Thousand Fifty One and 50/100
Dollars ($373,051.50) per annum, payable in equal monthly installments of Thirty
One Thousand Eighty Seven and 63/100 Dollars ($31,087.63); and


(ii) From February 1, 2007, through December 31, 2007, including any partial
months, at the rate of Two Hundred Seventy Seven Thousand Fifty One and 50/100
Dollars ($277,051.50) per annum, payable in equal monthly installments of Twenty
Three Thousand Eighty Seven and 63/100 Dollars ($23,087.63); and


(iii) From January 1, 2008, through the remainder of the Lease Term, including
any partial months, the Rent shall be adjusted annually on January 1st of each
year in an amount not to exceed the lesser of (a) five percent (5%) of the
previous year’s rental rate per annum, or (b) the percentage change in “CPI”.
The first such increase, effective January 1, 2008, shall be an increase related
to the change in CPI for the period January 1, 2005, through December 31, 2007,
or such earlier end date for which information is available at the time of the
increase. Subsequent increases shall relate to the change in CPI for the prior
12-month period.


For purposes hereof, the term “CPI” shall mean the Consumer Price Index-All
Urban Consumers, U.S. All Items (1982-84= 100) as published by the United States
Department of Labor, Bureau of Labor Statistics. In the event that the United
States Department of Labor, Bureau of Labor Statistics discontinues the
publication of the present CPI, the index to be used hereunder shall be such
index as may be published by any other United States government bureau or
department to replace the present CPI. The percentage increase in CPI shall be
determined by (a) taking the September CPI reported for the calendar year prior
to the calendar year for which the increase is effective and subtracting the
September CPI reported one year earlier (the “Prior Period CPI”) and (b)
dividing the result by the Prior Period CPI.


(iv) Astral shall reimburse Landlord for Landlord’s real estate taxes and
reasonable cost of real estate insurance. Such reimbursement shall be shared on
a pro-rata square footage basis with other tenants in the Building as set forth
in Exhibit B hereto. The total cost of real estate taxes and insurance for the
remaining pro-rata portion of 2006 and for the 2007 calendar year is estimated
to be $0.26 per square foot of leasable space in the Astral Premises. Such
reimbursement shall be paid monthly in the amount of $2,565.59, to be paid along
with the Rent and adjusted annually if taxes and insurance costs differ
materially from the estimate, beginning on the Effective Date hereof.


3

--------------------------------------------------------------------------------


 
4. Maintenance. Astral agrees at its sole cost and expense to keep the Astral
Premises in good order, condition and repair, normal wear and tear excepted
(unless the need for such repairs results from the act or neglect of Landlord),
including grounds maintenance. Landlord shall at its sole cost and expense keep
the exterior walls and foundation in good order, condition and repair. Astral
will repair minor leaks in the roof. Landlord shall be responsible for major
roof maintenance if needed, to the extent covered by insurance. Other roof
repair will be paid by Astral. Notwithstanding the foregoing, any damage to the
exterior walls, foundation, or roof that is the result of negligence by Astral
or an Astral employee, customer, supplier or guest, the cost of repair will be
borne by Astral.


Specifically with respect to the maintenance of grounds area on Lot 1, Astral
shall be responsible to the extent of and in a prorated amount equal to its
percentage portion of the Building (69.15%). Simclar shall be responsible for
the remaining 30.85% of the grounds area maintenance on Lot 1 in accordance with
the Simclar Lease. With respect to snow removal, mowing and similar maintenance
for Lot 1, Simclar and Astral have discussed the possibility and are entitled to
reach a separately negotiated agreement concerning the payment of such
maintenance items as between them which deviates from the strict percentage
prorata allocation provided above.


Astral will make repairs promptly upon becoming aware of a condition needing
repair. If it is a condition for which Landlord is responsible and Landlord
fails to make any repairs within twenty (20) days of receiving Astral’s notice
of a defective condition (or if Landlord fails to commence repair and diligently
pursue the same to completion if the defective condition is of the type can not
be remedied within 20 days), then Astral may make the necessary repairs and
deduct reasonable costs for the repairs from the Rent payments next coming due
until Astral has been completely reimbursed.


5. Use of Astral Premises. Astral shall use the Astral Premises only for lawful
purposes, and shall, at Astral’s own expense, comply in all material respects
with all laws, statutes, ordinances, regulations, rules and orders of all
governmental bodies and authorities relating to such use or its occupancy of the
Astral Premises.


6. Destruction or Damage to Astral Premises. If the Astral Premises are
destroyed or damaged to an extent that Astral’s ability to carry on its normal
business function is effectively denied by casualty, this Lease Agreement shall,
at the option of Astral, terminate as of the date specified by Astral in a
written notice to Landlord. If, as allowed above, Astral does not elect to
terminate this Lease Agreement or the damage does not rise to the level that
Astral’s ability to carry on its normal business function is effectively denied,
Landlord shall promptly restore the Astral Premises to an architectural unit as
nearly like its condition prior to such casualty, and the Rent shall be abated
on an equitable basis, based upon the extent to which the Astral Premises are
untenable or unusable, until the date of completion of restorations by Landlord.


7. Astral’s Property. All movable partitions, other fixtures, business and trade
fixtures, machinery and equipment, communications equipment and office
equipment, including, without limitation, all furniture, furnishings and other
articles of movable personal property owned by Astral and located on the Astral
Premises shall be and shall remain the property of Astral and may be removed by
Astral at any time during the term of this Lease Agreement. Any personal
property of Astral which shall remain on the Astral Premises after Astral gives
up possession of the Astral Premises may, at the option of the Landlord, be
deemed to have been abandoned and may be retained by Landlord as its property or
may be disposed of without accountability, in such manner as the Landlord may
see fit. The terms of this Paragraph 7 shall survive the expiration or earlier
termination of the Lease Agreement.


4

--------------------------------------------------------------------------------


 
8. Condemnation.


(a) If during the Lease Term the whole of the Astral Premises shall be lawfully
condemned or taken (hereinafter both are referred to as a “Taking” or being
“Taken”) in any manner for any public or quasi-public use or purpose, this Lease
Agreement and the term and estate hereby granted shall forthwith cease and
terminate as of the date of vesting of title pursuant to the Taking.


(b) If a part of the Astral Premises shall be Taken during the Lease Term, then
the part so Taken shall no longer constitute part of the Astral Premises, but
this Lease Agreement shall continue in force and effect as to the part not so
Taken. If any partial Taking materially impairs Astral’s ability to conduct its
business from the Astral Premises, Astral (in its sole discretion) may deem the
partial Taking a Taking of the entire Astral Premises and terminate the lease.
If a partial Taking does not result in the termination of this Lease Agreement,
Landlord shall promptly restore that portion of the Astral Premises that remains
to an architectural unit as nearly like its condition prior to such Taking and
the Rent shall be reduced on an equitable basis, based upon the extent of the
partial Taking (effective the first day after the Taking).


(c) Landlord shall be entitled to receive the entire award in any proceeding
with respect to any Taking (other than for a temporary use and occupancy)
provided for in this Paragraph 10 which occurs during the Lease Term without
deduction therefrom for any estate vested in Astral by this Lease Agreement, and
Astral shall receive no part of and shall and does hereby assign to Landlord any
such award, except as hereinafter expressly provided. Astral shall have the
right to make a separate claim with the condemning authority for (i) any moving
expenses incurred by Astral as a result of such condemnation; (ii) any costs
incurred and paid by Astral in connection with any alteration or improvement
made by Astral to the Astral Premises; (iii) the value of any of Ten ant’s
property so Taken; and (iv) any other separate claim which Astral may be
lawfully permitted to make, provided, however, that such other separate claim
shall not reduce or adversely affect the amount of Landlord’s award.


(d) If all or any part of the Astral Premises shall be temporarily taken during
the Lease Term, then, at the option of Astral, this Lease Agreement shall remain
in full force and effect. Astral shall continue to be responsible for all of its
obligations hereunder insofar as such obligations are not affected by such
Taking. Upon the expiration of any temporary taking, Landlord shall have no
obligation to restore the Astral Premises to their former condition.


5

--------------------------------------------------------------------------------


 
9. Utilities and Taxes.


(a) Utilities. The parties hereto acknowledge that utilities for the Building
have not been separately metered for the individual tenants. The parties further
acknowledge that the cost to meter the utilities separately is high. Therefore,
the parties agree that electric, gas, and water utilities will be paid in full
to the utility provider by Simclar, and that Astral will reimburse Simclar
directly upon receipt of an invoice for Astral’s pro rata portion of such
utilities, defined as follows:


i. Astral hereby agrees to enter into a Shared Utilities Agreement with Simclar
in a form substantively identical to Exhibit C hereto.


ii. Astral shall contract for and pay for any utilities it requires other than
electric, gas, and water, including but not limited to telephone, data lines,
communications lines, cable and other such services.


iii. Notwithstanding anything contained in the Shared Utilities Agreement and in
the event Simclar does not abide by the Shared Utilities Agreement, Astral is
liable for the payment of all of its pro rata share of the utility services for
the Astral Premises until the end of the Lease Term and such liability shall
survive the expiration or termination of the Lease Agreement.


(b) Taxes. Landlord shall be responsible for paying all real estate taxes, in a
timely fashion as the same become due and payable, for Lot 1 and Lot 2. The term
‘real estate taxes’ shall include, without limitation, all real estate taxes
assessed by any federal, state, county, municipal or quasi-governmental
authority, ad valorem real estate taxes, special assessments, transfer or gift
taxes, value added taxes, documentary taxes, stamp taxes and any other taxes
based on or relating to the real property or improvements thereof. Astral is
responsible for and shall reimburse Landlord for 69.15% of the real estate taxes
for Lot 1 (said 69.15% representing the percentage of the total square footage
of the Building leased by Astral) and 100% of the real estate taxes for Lot 2.


10. Insurance, Release, and Indemnity.


(a) Landlord Insurance. Landlord agrees to purchase (at its sole cost and
expense) and keep in force (i) insurance on the Building against damage by fire
and extended perils coverage in an amount equal to the full replacement cost
thereof with such reasonable deductions as would be carried by a prudent owner
of a reasonably similar building, having regard to size, age and location; (ii)
public liability and property damage insurance in such reasonable amounts and
with such reasonable deductions as would be carried by a prudent owner of a
reasonably similar building, having regard to size, age and location; and (iii)
such other insurance as Landlord reasonably considers advisable in such
reasonable amounts and with such reasonable deductions as would be carried by a
prudent owner of a reasonably similar building, having regard to size, age and
location. Astral shall reimburse Landlord for its share of such insurance as set
forth in Section 3(iv) hereof.


6

--------------------------------------------------------------------------------


 
(b) Astral Insurance. Astral agrees to purchase (at its sole cost and expense)
and keep in force Comprehensive General Liability Insurance on Lot 1, Lot 2 and
the Building, with provisions adequate to protect both Landlord and Astral and
at the minimum limit of not less than $1,000,000.00 per occurrence for bodily
injury and property damage arising out of the activities and operations of
Astral and any other person on the Astral Premises or performing work on behalf
of Astral and shall name Landlord as an additional insured. Such Comprehensive
General Liability Insurance may be carried by Astral through an Umbrella
Liability policy. Upon request by Landlord, Astral shall furnish Landlord a
certificate indicating that the insurance policy is in full force and effect,
that Landlord has been named as an additional insured, and that the policy may
not be cancelled unless ten (10) days prior written notice of the proposed
cancellation has been given to Landlord. Astral agrees to purchase (at its sole
cost and expense) and keep in force “All Risk” property insurance including
fire, sprinkler leakage and other such perils in an amount equal to the full
replacement cost of all property owned by Astral, or for which Astral is
responsible, including all of the Astral improvements constructed by or on
behalf of Astral. Astral agrees to maintain workers’ compensation insurance on
its employees on the Astral Premises with at least the statutorily mandated
limits of coverage. Nothing contained in this Section 12 shall be construed as a
requirement for Landlord to insure Astral’s personal property or equipment.


(c) Release. Notwithstanding anything to the contrary contained herein, Landlord
and Astral each herewith and hereby releases and relieves the other and waives
its entire right of action against the other for any loss or damage to the
Building or Astral Premises or Lots 1 and 2, which loss or damage is insured by
the coverage required by this Section 10. The casualty insurance obtained by
Landlord and Astral, respectively, shall include a full waiver of subrogation by
the respective insurers of Landlord and Astral.


(d) Indemnity. Landlord agrees to indemnify and hold Astral harmless from and
against all costs, claims, suits, causes of action, losses, bodily injury
(including loss of life) or property damage arising from or out of any
occurrence in or upon Lot 1 or Lot 2, or the Building, occurring before the
execution of this Lease Agreement, other than any such claims arising out of the
negligent actions or omissions of the Astral. Astral agrees to indemnify and
hold Landlord harmless from and against all costs, claims, suits, causes of
action, losses, bodily injury (including loss of life) or property damage
arising from or out of the occupancy or use by Astral, its agents, contractors
or employees of the Astral Premises or the licensed area, from and after the
execution of this Lease Agreement, other than any such claims arising out of the
negligent actions or omissions of Landlord.


7

--------------------------------------------------------------------------------


 
11. Default, Rights and Remedies.


A. The following shall constitute events of default:


(1) Nonpayment. Astral’s failure to pay rent or any other amount due under this
Lease Agreement and such failure continues for ten (10) days after written
notice from Landlord that such rental or amount was not paid when due.


(2) Failure to Perform. Astral’s failure to perform any obligation under this
Lease Agreement (other than the payment of rent or any other amounts due under
this Lease Agreement and including, but not limited to the Shared Utilities
Agreement) within thirty (30) days after notice of nonperformance; provided,
however, that if the breach is of such a nature that it cannot be cured within
thirty (30) days, Astral shall be deemed to have cured if cure is commenced
promptly and diligently pursued to completion; and provided further, that in the
event of a breach involving an imminent threat to health or safety, Landlord may
in its notice of breach reduce the period for cure to such shorter period as may
be reasonable under the circumstances.


(3) Assignment or Sublease Without Consent. If there shall be an assignment or
sublease by Astral, whether voluntarily or involuntarily, without Landlord’s
prior written consent, or if Astral’s interest under this Lease Agreement or in
the Astral Premises shall be transferred to or pass to any other party, without
Landlord’s prior written consent;


(4) Execution and Attachment Against Astral. If Astral’s interest under this
Lease Agreement or in the Astral Premises shall be taken upon execution or by
other process of law directed against Astral, or shall be subject to any
attachment at the instance of any creditor or claimant against Astral and said
attachment shall not be discharged or disposed of within thirty (30) days after
the levy thereof; and


(5) Bankruptcy or Related Proceedings. If Astral shall file a petition in
bankruptcy or insolvency .or for reorganization or arrangement under the
bankruptcy laws of the United States or under any similar act of any state, or
shall voluntarily take advantage of any such law or act by answer or otherwise,
or shall be dissolved or shall make an assignment for the benefit of creditors;
if involuntary proceedings under any such bankruptcy or insolvency law or for
the dissolution of Ten ant shall be instituted against Astral and is not
dismissed within sixty (60) days; or if a receiver or trustee shall be appointed
for the Astral Premises or for all or substantially all of the property of
Astral,


and such proceedings shall not be dismissed or such receivership or trustee
vacated within sixty (60) days after such institution or appointment


B. Upon any event of default by Astral, Landlord shall have the right, at
Landlord’s election, then or any time thereafter, to exercise any one or more of
the following remedies, provided exercise of any of these remedies shall not
prevent the concurrent or subsequent exercise of any other remedy provided for
in this Lease Agreement or otherwise available to Landlord at law or in equity:


8

--------------------------------------------------------------------------------


 
(1) Cure by Landlord. Landlord may, at Landlord’s option, but without obligation
to do so, and without releasing Astral from any obligations under this Lease
Agreement, make any payment or take any action as Landlord may deem necessary or
desirable to cure any such Astral default in such manner and to such extent as
Landlord may deem necessary or desirable. Landlord may do so without demand on,
or written notice to, Astral. Astral shall pay Landlord, within ten (10) days
after demand, all advances, costs and expenses of Landlord in connection with
the making of any such payment or the taking of any such action.


(2) Termination of Lease and Damages. Landlord may terminate this Lease
Agreement, effective at such time as may be specified by written notice to
Astral, and demand and recover possession of the Astral Premises from Astral.
Astral shall remain liable to Landlord for damages in an amount equal to the
rent and other amounts payable hereunder which would have been owing by Astral
hereunder for the balance of the Lease Term had this Lease Agreement not been
terminated, less the net proceeds, if any, of any re-letting of the Astral
Premises by Landlord subsequent to such termination, after deducting all
Landlord’s expenses in connection with such recovery of possession or
re-letting. Landlord shall be entitled to collect and receive such damages from
Astral on the days on which the applicable rent would have been payable if this
Lease Agreement had not been terminated.


(3) Repossession and Re-letting. Landlord may reenter and take possession of the
Astral Premises or any part thereof, or the licensed area: without demand or
notice, and repossess the same and expel Astral and any party claiming by,
through or under Astral, and remove the effects of both using such force for
such purposes as may be necessary, without being liable for prosecution on
account thereof or being deemed guilty of any manner of trespass, and without
prejudice to any remedies for arrears of rent or right to bring any proceeding
for any default. No such reentry or taking possession of the Astral Premises by
Landlord shall be construed as an election by Landlord to terminate this Lease
Agreement unless a written notice of such intention is given to Astral. No
notice from Landlord hereunder or under a forcible entry and detainer statute or
similar law shall constitute an election by Landlord to terminate this Lease
Agreement unless such notice specifically so states. Landlord reserves the
right, following any reentry or re-letting, to exercise its right to terminate
this Lease Agreement by giving Astral such written notice, in which event the
Lease Agreement will terminate as specified in said notice. After recovering
possession of the Astral Premises, Landlord may re-let the Astral Premises, or
any part thereof: for the account of Astral, for such term and on such
conditions as Landlord, in its sole and subjective discretion, may determine.
Landlord may make such repairs, alterations or improvements as Landlord may
consider appropriate to accomplish such re-letting. Notwithstanding Landlord’s
recovery of possession of the Astral Premises, Astral shall continue to pay on
the dates herein specified, the amounts which would be payable hereunder if such
repossession had not occurred. Upon the expiration or earlier termination of
this Lease Agreement, Landlord shall refund to Astral any amount, without
interest, by which the amounts paid by Astral, when added to the net amount, if
any, recovered by Landlord through any re-letting of the Astral Premises,
exceeds the amounts payable by Astral under this Lease Agreement.


9

--------------------------------------------------------------------------------


 
(4) Other Remedies. Pursue any other remedies available at law or in equity.


12. Landlord Default. Unless otherwise specified elsewhere in this Lease
Agreement, if Landlord fails to perform any material provision of this Lease
Agreement within thirty (30) days (or such additional time as Landlord shall
reasonably require in the event such failure cannot be reasonably cured within
such thirty (30) day period and Landlord has within thirty (30) days after
notice of default from Astral commenced to cure said default and is diligently
prosecuting same to completion) after the receipt of written notice from Astral
to Landlord that Landlord is in default hereunder, then Astral may terminate
this Lease Agreement by giving to Landlord notice of Astral’s intention to do
so, in which event the Lease Term shall end, and all obligations shall cease as
of and on the date stated in such notice.


13. Assignment.


(1) Astral may assign or transfer this Lease Agreement or any interest herein,
voluntarily or by operation of law, and may sublet or license the whole or any
part of the Astral Premises upon the written consent of Landlord, which consent
shall not be unreasonably withheld. No consent to an assignment or sublease
shall constitute consent to any further assignment or subletting. Astral shall
remain fully liable for the payment and performance of all obligations of Astral
under this Lease Agreement, notwithstanding any assignment or sublease, for the
entire Lease Term.


(2) Landlord may assign this Lease Agreement without the consent of Astral.
Furthermore, Astral hereby acknowledges the existence of the option to purchase
and the right of first refusal on Lots 1, 2, 3 and 4 (including the Astral
Premises) that Landlord has granted to Simclar. In the event of any transfer or
assignment of Landlord’s interest in this Lease Agreement, the transferor shall
cease to be liable and shall be released from all liability for the performance
or observance of any agreements or conditions on the part of Landlord to be
performed or observed subsequent to the time of said transfer, provided that
such transferee assumes in writing all of Landlord’s obligations hereunder.


14. Time of Essence. Time is of the essence relative to this Lease Agreement.


15. Holding Over. If Astral remains in possession after the termination or
expiration of the Lease Term, without any written agreement of the parties,
Astral shall occupy the Astral Premises on a month-to-month basis at two times
the rental rate then in effect. Therefore, Astral’s month-to-month tenancy may
be terminated by either party on thirty (30) days prior written notice.


16. Surrender of Astral Premises. Upon expiration of the term of this Lease
Agreement, Astral shall surrender the Astral Premises and keys thereto to
Landlord, broom clean, in the same condition as at the commencement of the Lease
Term, normal wear and tear excepted.


17. Notices. Any and all notices or other communications required or permitted
to be given hereunder shall be sent by United States registered or certified
mail (return receipt requested), postage prepaid, and addressed as follows:


10

--------------------------------------------------------------------------------


 
If to Astral:


Astral Direct, Inc.
1600 West Jackson
Ozark, Missouri 65721
Attn: President


With a copy to:


Thompson Coburn LLP
One US Bank Plaza
St. Louis, MO 63101
Attn: Thomas A. Litz, Esq.


If to Landlord:


Phillip Wiland
8000 North 41st Street
Longmont, CO 80503


With a copy to:


Mike Nichols
Husch & Eppenberger
1949 East Sunshine, Suite 2-300
Springfield, MO 65804


Either party may from time to time change the address to which notice or other
communications may be delivered or sent by giving the other party written notice
of such change sent in accordance with this Paragraph 17.


18. Quiet Enjoyment. Landlord covenants that it has the right to lease the
Astral Premises for the Lease Term, and agrees Astral shall and may peaceably
and quietly have, hold and enjoy the Astral Premises without disturbance by
Landlord or anyone claiming by, through or under Landlord.


19. Subordination, Acknowledgement of Security Interest.


(a) This Lease Agreement is and shall be subject and subordinate in all respects
to all existing and future mortgages now or hereafter encumbering the Astral
Premises or any part hereof; provided, however, that Astral’s possession of the
Astral Premises shall not be disturbed upon any foreclosure of the mortgage so
long as Astral is not in default under this Lease Agreement. Astral shall not be
obligated to attorn to the purchaser at any foreclosure sale under any mortgage
until such mortgagee enters into a written agreement with Astral to the effect
that, in the event of a foreclosure, this Lease Agreement and the rights of
Astral hereunder shall not be disturbed but shall continue in full force and
effect so long as Astral shall not be in default hereunder and is not in default
beyond any applicable grace or cure period hereunder.


11

--------------------------------------------------------------------------------


 
(b) Landlord hereby acknowledges that Astral’s interest in this Lease Agreement
is subject to a security agreement which constitutes a lien against Astral’s
interest under this Lease Agreement. Landlord hereby agrees that Astral’s
failure to remove any lien pursuant to said security agreement is not a default
under the terms of this Lease Agreement. Landlord’s acknowledgement of Astral’s
security agreement and non-default under this Paragraph 19 is self-operative and
no further instrument of acknowledgement shall be required.


20. Definitions. The term “Landlord” as used in this Lease Agreement shall
include Landlord’s heirs, executors, administrators, personal representatives,
successors, assigns and successors-in-title to the Astral Premises. The term
“Astral” as used in this Lease Agreement shall include Astral’s heirs,
executors, administrators, personal representatives and successors and, if this
Lease Agreement shall be validly assigned or sublet, shall also include Astral’s
assignees or subtenants, as to that portion of the Astral Premises covered by
such assignment or sublease. The terms “Landlord” and “Astral” shall include
male and female, singular and plural, corporation, partnership or individual, as
may fit the particular parties, and as may be required by the particular
context.


21. Applicable Law. This Lease Agreement shall be governed by and construed in
accordance with the laws of the state where the Astral Premises is located.


22. Severability. If any term, covenant or condition of this Lease Agreement or
the application thereof to any person or circumstance shall to any extent be
invalid or unenforceable, neither the remainder of this Lease Agreement nor the
application of such term, covenant or condition to any other person or
circumstance shall be affected thereby; and each term, covenant or condition of
this Lease Agreement shall be valid and enforceable to the fullest extent
permitted by law.


23. Entire Agreement. This Lease Agreement sets forth the entire agreement
between Landlord and Astral with respect to the lease of the Astral Premises and
no representations, warranties, inducements, promises or agreements, oral or
written, between the parties not embodied herein shall be of any force or
effect.


24. Memorandum of Lease Agreement. Landlord and Astral shall execute and deliver
a Memorandum of Lease Agreement (the “Memorandum”), if requested by either
party, after the execution and delivery of this Lease Agreement, in recordable
form, and which either party may record at its own expense at the applicable
Recorder of Deeds or similar office in the County wherein the Property is
located.


25. Right to Enter.


(a) Permitted Entries. Landlord and its agents, servants, and employees may
enter the Astral Premises during Astral’s normal business hours, or other times
mutually agreed to by Landlord and Astral, accompanied by Astral if requested by
Astral, to: (i) examine the Astral Premises; (ii) show the Astral Premises to
prospective leasees, lenders or purchasers; (iii) post notices of
non-responsibility; (vi) post “For Sale” and “For Lease” signs; and (v) perform
any maintenance or repairs on or in the Astral Premises as are required or
allowed by Landlord.


12

--------------------------------------------------------------------------------


 
(b) Entry Conditions. Notwithstanding Paragraph 26(a), entry is conditioned upon
Landlord: (i) giving Astral at least twenty-four (24) hours advance notice,
except in an emergency; (ii) promptly finishing any work for which it entered;
and (iii) causing no practical interference to Astral’s business. If the
Landlord or Landlord’s agents cause damage to Astral’s property, Landlord shall
be liable for any such damage.


26. Alterations. Astral may make any non-structural alterations to the Astral
Premises without the Landlord’s prior written consent. Any alterations to the
Astral Premises which modify or affect in any way the structural components of
the Astral Premises must be approved in writing by Landlord. Landlord shall have
the right to approve plans for such structural improvements prior to work
beginning. Landlord agrees not to unreasonably withhold approval and further
agrees to review plans in a timely manner. Alterations made under this Paragraph
26 shall be at Astral’s sole cost and expense. The alterations shall belong to
Astral, and Astral may, at Astral’s option, remove any non-permanently affixed
alterations constituting trade fixtures, fixtures, furniture, equipment, and
other personal property at the expiration or termination of the Lease Term.
Astral shall make no alterations to the licenses areas. Astral shall not cause
or permit any mechanics’ liens, materialmen’s liens or other liens to be filed
against the Astral Premises as a result of any alterations or other work
performed on the Astral Premises, and will (within thirty (30) days after notice
from Landlord to Astral of such lien(s)) cause any such liens to be removed or
Astral shall obtain a bond in the amount of such lien while the matter is
resolved.


27. Brokers. Each party hereto represents and warrants to the other that they
have had no dealings with any broker or agent in connection with the negotiation
or execution of this Lease Agreement, and each agrees to indemnify the other and
hold it harmless from and against any and all claims, losses, costs or expenses
(including reasonable attorney’s fees and expenses) for commissions or other
compensation or charges claimed by a broker or agent for dealings with such
party with respect to this Lease Agreement.


28. Counterparts. This Lease Agreement may be signed in one or more
counterparts, each of which is deemed an original, but any of which taken
together constitutes one and the same instrument.


29. Attorney’s Fees. In the event either party shall find it necessary to obtain
the services of an attorney to enforce any of the covenants or conditions of
this Lease Agreement, the prevailing party shall be entitled to reimbursement
for all costs and expenses, including reasonable attorney’s fees, whether or not
litigation is commenced, but including litigation and any associated appeals.


30. Contingent Upon Simclar Lease. This Lease Agreement is specifically
contingent upon the execution of a lease by Simclar for the remaining portion of
the Building.


13

--------------------------------------------------------------------------------


 
31. Termination of Prior Lease. The parties acknowledge and agree that the Prior
Lease between the parties, as well as the option to purchase described therein
are hereby terminated and replaced, in its entirety, by this Lease Agreement.




[Signatures appear on the following page.]


14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Lease Agreement as of the
Effective Date first above written.


LANDLORD:




By:              /s/ Phillip A. Wiland                            
Phillip A. Wiland




                    /s/ Linda S. Wiland                              
Linda S. Wiland




ASTRAL DIRECT, INC.




By:               /s/ Philip S. Minix                                , President






                    /s/ [Signature Illegible]                        ,
Controller
 
 
15

--------------------------------------------------------------------------------

